Name: Commission Regulation (EC) No 764/2003 of 30 April 2003 suspending for a period of three months, with regard to sugar of CN codes 1701 and 1702 imported from Serbia and Montenegro, the arrangements provided for in Council Regulation (EC) No 2007/2000 introducing exceptional trade measures for countries and territories participating in or linked to the European Union's Stabilisation and Association process
 Type: Regulation
 Subject Matter: tariff policy;  trade;  beverages and sugar;  Europe;  international trade
 Date Published: nan

 Avis juridique important|32003R0764Commission Regulation (EC) No 764/2003 of 30 April 2003 suspending for a period of three months, with regard to sugar of CN codes 1701 and 1702 imported from Serbia and Montenegro, the arrangements provided for in Council Regulation (EC) No 2007/2000 introducing exceptional trade measures for countries and territories participating in or linked to the European Union's Stabilisation and Association process Official Journal L 109 , 01/05/2003 P. 0013 - 0014Commission Regulation (EC) No 764/2003of 30 April 2003suspending for a period of three months, with regard to sugar of CN codes 1701 and 1702 imported from Serbia and Montenegro, the arrangements provided for in Council Regulation (EC) No 2007/2000 introducing exceptional trade measures for countries and territories participating in or linked to the European Union's Stabilisation and Association processTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 2007/2000 of 18 September 2000 introducing exceptional trade measures for countries and territories participating in or linked to the European Union's Stabilisation and Association process, amending Regulation (EC) No 2820/98 and repealing Regulations (EC) No 1763/1999 and (EC) No 6/2000(1), as last amended by Commission Regulation (EC) No 607/2003(2), and in particular Article 12(1) thereof,Whereas:(1) A significant and rapid increase in preferential imports of sugar into the Community from Serbia and Montenegro was registered since the beginning of 2001. Exports of sugar from the Community to this country also increased significantly in 2001. This development of trade in both directions appeared highly artificial, leading the Commission services to meet in March 2002 and to decide to take action with a view to clarify the situation.(2) By letter dated 8 April 2002, the competent authorities of Serbia and Montenegro were requested to provide explanations for the situation and to fully cooperate with both the Commission and the Member States concerned in dealing with this matter.(3) On 12 April 2002, the Commission called on the Member States to proceed with requests for subsequent verification of proofs of origin concerning sugar imported into the Community from Serbia and Montenegro and to take such precautionary measures as are necessary in order to safeguard the Community's financial interests.(4) On 26 June 2002, the Commission published a notice to importers(3) stating that there was reasonable doubt as to the proper application of the preferential arrangements for sugar of CN codes 1701 and 1702 which was declared at import as originating in Serbia and Montenegro.(5) Article 2(1)(a) and (c) of Regulation (EC) No 2007/2000 subjects the entitlement to benefit from the preferential arrangements to compliance with the definition of the concept of "originating products" provided for in Title IV, Chapter 2, section 2 of Commission Regulation (EEC) No 2454/93 of 2 July 1993 laying down provisions for the implementation of Council Regulation (EEC) No 2913/92 establishing the Community Customs Code(4), as last amended by Regulation (EC) No 444/2002(5), and to the involvement of beneficiaries in effective administrative cooperation with the Community in order to prevent any risk of fraud.(6) Article 110(6) and (7) of Regulation (EEC) No 2454/93 lays down the responsibility for the competent governmental authorities of the country or territory benefiting from the preferential arrangements to take any steps necessary to verify the origin of the products and to check the other statements of the certificate, including by calling for any documentary evidence or carrying out any checks which they consider appropriate.(7) Article 110(1), second indent, of that same Regulation lays down the obligation for the beneficiary country or territory to assist the Community by allowing the customs authorities of Member States to verify the authenticity of the proof of origin or the accuracy of the information regarding the true origin of the products in question. Article 122 provides to this end for methods of administrative cooperation, according to which the competent governmental authorities of the beneficiary country or territory shall carry out, on request from the customs authorities of a Member State, subsequent verifications of the authenticity of the proof of origin, the originating status of the products concerned or the fulfilment of the other relevant requirements.(8) Article 12(1) of Regulation (EC) No 2007/2000 states that, where the Commission finds that there is failure to provide administrative cooperation as required for the verification of evidence of origin, or a failure of compliance with the provisions of Article 2(1) of the Regulation by a country or territory covered by the Regulation, it may under certain conditions take measures to suspend in whole or in part the arrangements provided for in the Regulation for a period of three months.(9) According to findings recently made in Serbia and Montenegro, the current system of certification and control of the preferential origin of sugar of CN codes 1701 and 1702 does not allow the competent authorities of this beneficiary country to verify the originating status of the products and to provide administrative cooperation as required for the verification of evidence of origin. As a consequence of this, it has to be concluded that Serbia and Montenegro does not comply with the provisions of Article 2(1) of Regulation (EC) No 2007/2000.(10) The Commission therefore considers that the conditions laid down in Article 12(1) of Regulation (EC) No 2007/2000 are fulfilled and that the preferential arrangements should be suspended for a period of three months, insofar as sugar of CN codes 1701 or 1702 declared as originating in Serbia and Montenegro is concerned.(11) The Customs Code Committee has been informed accordingly,HAS ADOPTED THIS REGULATION:Article 1The preferential arrangements provided for in Regulation (EC) No 2007/2000 for sugar of CN codes 1701 and 1702 imported from Serbia and Montenegro are suspended for a period of three months.Article 2This Regulation shall enter into force on the seventh day following that of its publication in the Official Journal of the European Union.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 30 April 2003.For the CommissionFrederik BolkesteinMember of the Commission(1) OJ L 240, 23.9.2000, p. 1.(2) OJ L 86, 3.4.2003, p. 18.(3) OJ C 152, 26.6.2002, p. 14.(4) OJ L 253, 11.10.1993, p. 1.(5) OJ L 68, 12.3.2002, p. 11.